Citation Nr: 0923654	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for an abscess of the 
spine. 

5.  Entitlement to service connection for a cyst of the neck, 
postoperative.

6.  Entitlement to service connection for residuals of an 
excised lipoma, low back. 

7.  Entitlement to service connection for residuals of a 
resected cyst and perirectal abscess.

8.  Entitlement to service connection for a sebaceous cyst, 
right lower extremity. 

9.  Entitlement to service connection for a sleep disorder, 
including as due to an undiagnosed illness.

10.  Entitlement to service connection for shaking hands, 
including as due to an undiagnosed illness.

11.  Entitlement to service connection for joint pain in the 
right knee, ankles and elbows, including as due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to January 
1993, including in the Southwest Asia Theater of Operations 
during the Persian Gulf War. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2004, the Veteran requested to testify at a hearing 
held at the RO before a Decision Review Officer.  In 
September 2004, in lieu of the hearing, the Veteran chose to 
participate in an informal conference with the Decision 
Review Officer.  A report of this conference is of record.  

In December 2006, the Board remanded these claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
At that time, the Veteran's appeal included claims of 
entitlement to service connection for a low back disorder and 
entitlement to service connection for joint pain in the left 
knee, including as due to an undiagnosed illness.  While the 
case was in remand status, however, in a rating decision 
dated December 2008, the RO granted these claims.  They are 
thus no longer before the Board for appellate review.  

The Board addresses the claims of entitlement to service 
connection for residuals of a neck injury, headaches, an 
abscess of the spine, a cyst of the neck, postoperative, an 
excised lipoma, low back, residuals of a resected cyst and 
perirectal abscess, a sebaceous cyst, right lower extremity, 
a sleep disorder, including as due to an undiagnosed illness, 
shaking hands, including as due to an undiagnosed illness, 
and joint pain in the right knee and both ankles and elbows, 
including as due to an undiagnosed illness, in the REMAND 
section, below, and REMANDS these claims to the RO via AMC.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claim being decided.  

2.  Left ear hearing loss is not related to the Veteran's 
active service, including any alleged noise exposure.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
or her service connection claim, it will then assign such an 
award a disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being decided by letters dated July 2003 and March 
2007, the first sent before initially deciding that claim in 
a rating decision dated in January 2004.  The timing of such 
notice reflects compliance with the requirements of the law 
as found by the Court in Pelegrini II.  

The content of such notice letters, considered in conjunction 
with the content of other letters the RO sent to the Veteran 
in October 2003 and May 2007, also reflects compliance with 
pertinent regulatory provisions, noted above.  In the 
aforementioned notice letters, the RO acknowledged the 
Veteran's claim, notified him of the evidence needed to 
substantiate that claim, identified the type of evidence that 
would best do so, informed him of VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  The RO also provided the Veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the Veteran's claim and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence to support his claim.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to this claim, 
including service medical records and post-service VA and 
private treatment records.  Since then, the Veteran has not 
indicated that there is other information or evidence to 
secure in support of his claim.    

The RO also conducted medical inquiry in an effort to 
substantiate the Veteran's claim by affording the Veteran VA 
audiological examinations, during which examiners addressed 
the etiology of the Veteran's hearing loss.  The Veteran does 
not now assert that the reports of these examinations are 
inadequate to decide his claim. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The Veteran claims entitlement to service connection for left 
ear hearing loss.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if it is shown that a veteran served continuously for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, and such disease manifested to a 
degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he failed a hearing test in service 
and, thereafter, began to experience deterioration in his 
hearing.  He believes he developed hearing loss in service 
secondary to his exposure to noise from diesel generators, 
radar equipment, gunfire and missiles. 

Post-service medical documents, including reports of VA 
examinations conducted in November 2004 and June 2008, 
confirm that the Veteran currently has VA hearing loss by VA 
standards.  During the VA audiological examination conducted 
in November 2004, an audiometer revealed the following pure 
tone thresholds, in decibels:
HERTZ

1000
2000
3000
4000
LEFT
--
--
--
45

An examiner diagnosed minimal high frequency sensorineural 
hearing loss in the left ear. 

During the VA audiological examination conducted in June 
2008, an audiometer revealed the following pure tone 
thresholds, in decibels:
HERTZ

1000
2000
3000
4000
LEFT
5
0
15
50

An examiner diagnosed moderate high frequency sensorineural 
hearing loss in the left ear.

The question is thus whether this hearing loss is related to 
the Veteran's active service, including the alleged in-
service noise exposure.  According to service treatment 
records of file, the Veteran was not diagnosed with hearing 
loss during service.  He underwent audiometric testing on 
multiple occasions, but such testing failed to reveal hearing 
loss by VA standards.  On separation examination conducted in 
November 1992, the veteran reported that he had had hearing 
loss, but the examiner noted a normal hearing examination.

As previously indicated, the Veteran alleges that he was 
exposed to noise during service and that that noise caused 
his hearing loss.  According to his service treatment 
records, he did not report or receive treatment for such 
noise exposure, but, for the sake of further discussion, the 
Board accepts that the exposure occurred, as alleged.  

Two medical professionals, both VA examiners, have addressed 
the etiology of the Veteran's left ear hearing loss.  In 
November 2004, one such examiner found that such loss was 
less likely than not related to the Veteran's service and 
manifested subsequent to service.  He based this conclusion 
on service treatment records showing no hearing loss in 
service and normal hearing on discharge.  He did not address 
the significance of the alleged noise exposure.  

In June 2008, the other examiner found that such loss was 
less likely than not related to the Veteran's military noise 
exposure.  He based this conclusion on service treatment 
records showing preexisting hearing loss at 6000 Hertz on 
enlistment, temporary threshold shifts during active duty 
that resolved after appropriate periods of quiet time, and no 
threshold shifts on separation examination.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's assertions that he has left ear hearing loss that 
is related to his active service.  Occasionally, lay 
assertions may be considered competent evidence on a question 
of etiology or diagnosis.  This occurs when: (1) the 
layperson is competent to identify a medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

In this case, the Veteran is competent to state that he was 
exposed to excessive noise in service, but he does not 
possess a recognized degree of medical knowledge to diagnose 
hearing loss by VA standards or etiologically relate that 
condition to his active service, including the noise.  The 
Board thus finds that left ear hearing loss is not related to 
the Veteran's active service, including in-service noise 
exposure.  Given that such loss was first diagnosed in 2004, 
the Board also finds that left ear hearing loss did not 
manifest to a compensable degree within a year of the 
Veteran's discharge from service.  Based on these findings, 
the Board concludes that left ear hearing loss was not 
incurred in or aggravated by active service and may not be 
presumed to have been so incurred.  A preponderance of the 
evidence is against this claim.  The benefit-of-the-doubt 
rule is thus not for application.  


ORDER

Service connection for left ear hearing loss is denied.


REMAND

The Veteran also claims entitlement to service connection for 
residuals of a neck injury, headaches, residuals of an 
abscess of the spine, a cyst of the neck, an excised lipoma 
on the low back, a resected cyst and perirectal abscess and a 
sebaceous cyst on the right lower leg, a sleep disorder, 
shaking hands, and joint pain in the right knee and both 
ankles and elbows.  Additional action is necessary before the 
Board decides these claims.  

In December 2006, the Board remanded these claims to the RO 
for several purposes, including affording the Veteran VA 
examinations, during which examiners were to provide certain 
requested opinions and information in support of the 
Veteran's claims.  On remand, the RO afforded the Veteran 
such examinations, but the examiners failed to provide all 
requested information.  The RO did not then return the 
examiners' reports to the examiners for addendum responses.  

For instance, the examiner, a physician's assistant, who 
conducted the joints and spine examination, diagnosed a left 
ankle sprain and degenerative disc disease of the cervical 
spine, confirmed right knee, ankle and elbow pain, did not 
attribute such pain to a known diagnosed illness, and 
concluded that the pain and left ankle and cervical spine 
disabilities were not related to the Veteran's active 
service, including in the Persian Gulf.  The examiner ruled 
out such a relationship with regard to the left ankle and 
cervical spine disabilities on the basis that the Veteran 
received no neck or ankle treatment in service.  However, 
service treatment records document reports of and treatment 
for neck and ankle complaints and a motor vehicle accident 
after which the Veteran experienced headaches and other 
symptoms.  Also, the examiner failed to discuss the Veteran's 
alleged left elbow complaints, as requested, did not provide 
all requested Persian Gulf findings or rationale for his 
conclusions, as requested, and did not cite evidence 
supporting his opinions.  Given the foregoing, the Board must 
remand these claims to the RO for completion of the 
previously requested action pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the examiner, a physician's assistant, who 
conducted the neurological examination, indicated that there 
was no evidence of hand tremors or sleeping disturbances and 
diagnosed stress/tension headaches that were less likely than 
not related to the Veteran's active service, including in the 
Persian Gulf.  The examiner did not consider service 
treatment records documenting multiple complaints of 
headaches and other neurological problems, including 
following a motor vehicle accident, and post-service 
treatment records documenting hand tremors and sleeping 
problems, did not provide all requested Persian Gulf findings 
or rationale for his conclusions, as requested, and did not 
cite evidence supporting his opinions.  Again, given the 
foregoing, a remand is necessary.  

The report of VA skin examination is also inadequate to 
decide the Veteran's claim for service connection for various 
skin abnormalities.  The examiner, a physician's assistant, 
who conducted this examination, did not consider whether 
these skin abnormalities, including an abscess of the spine, 
a cyst of the neck, an excised lipoma on the low back, a 
resected cyst and perirectal abscess and a sebaceous cyst on 
the right lower leg, were related to the Veteran's active 
service, including in the Persian Gulf.  Instead, the 
examiner found that these growths had been removed and that, 
other than scars, the Veteran had no residuals of the 
excisions.  While this may be accurate, the fact is that 
these skin abnormalities manifested during the course of this 
appeal and, according to a recently submitted private 
operative report, continue to manifest.  As such, they and 
the consequent scarring represent current disabilities.  The 
question is thus whether, as alleged, these abnormalities 
result from the Veteran's service in the Persian Gulf, 
including alleged exposure to fumes from burning chemical 
fires, or from vaccinations administered prior to 
transferring there.  

All of the examiners who evaluated the Veteran indicated that 
they reviewed both the service and post-service treatment 
records, but given their comments, which fail to acknowledge 
pertinent in-service and post-service findings and diagnoses, 
it appears unlikely that they did so.  Such review is 
critical to deciding the claims being remanded.    

Finally, in January 2009, the Veteran submitted pertinent 
evidence to the RO in support of his appeal.  The RO then 
transferred this evidence directly to the Board without 
considering it in the first instance.  Given that the Veteran 
did not waive his right to have the RO do so, on remand, the 
RO should review this evidence in support of the Veteran's 
appeal.

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  Afford the Veteran a VA examination 
by an orthopedist for the purpose of 
determining the etiology of his neck, 
right knee, and bilateral ankle and elbow 
pain.  Provide the examiner with the 
Veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note all chronic neck, right 
knee, and bilateral ankle and 
elbow symptoms;

b) opine whether each symptom 
is due to a specific disease 
entity;

c) for each symptom that is due 
to a specific disease entity, 
opine whether it is at least as 
likely as not etiologically 
related to the Veteran's period 
of active service, including 
documented in-service neck, low 
back, knee and/or ankle 
complaints and/or a July 1992 
motor vehicle accident;

d) for each symptom that is not 
due to a specific disease 
entity, indicate whether it 
represents an objective 
indication of chronic 
disability resulting from an 
undiagnosed illness related to 
the Veteran's Persian Gulf War 
service, or a medically 
unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs 
or symptoms;

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a 
chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

g) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Afford the Veteran a VA examination 
by a neurologist for the purpose of 
determining the etiology of his 
headaches, sleep disturbances and shaking 
hands.  Provide the examiner with the 
Veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note all chronic 
neurological symptoms, 
including, if appropriate, 
headaches, sleep disturbances 
and/or shaking hands; 

b) opine whether each symptom 
is due to a specific disease 
entity;

c) for each symptom that is due 
to a specific disease entity, 
opine whether it is at least as 
likely as not etiologically 
related to the Veteran's period 
of active service, including 
documented in-service headaches 
and other neurological 
complaints;

d) for each symptom that is not 
due to a specific disease 
entity, indicate whether it 
represents an objective 
indication of chronic 
disability resulting from an 
undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically 
unexplained chronic 
multisymptom illness, which is 
defined by a cluster of signs 
or symptoms;

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a 
chronic multisymptom illness, 
also describe the extent to 
which the illness has 
manifested; 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

g) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

3.  Afford the Veteran a VA skin 
examination by a dermatologist for the 
purpose of determining the etiology of 
the Veteran's skin abnormalities, 
including any cysts, abscesses, lipomas.  
Provide the examiner with the Veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note all chronic skin 
abnormalities, including, in 
part, rashes, cysts, abscesses 
and lipomas on the neck, spine, 
rectal area and right lower 
leg;

b) opine whether such 
abnormalities are at least as 
likely as not related to the 
Veteran's period of active 
service, including vaccinations 
administered prior to serving 
in the Persian Gulf and his 
alleged exposure to fumes from 
burning chemical fires;   

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and

d) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

4.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record, including that which 
was submitted to the RO in February 2009.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the Veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or 
other appropriate action must be handled expeditiously); see 
also VBA's 


Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


